Citation Nr: 1143266	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  10-08 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of micropapillary carcinoma of the thyroid, status post hemithyroidectomy, to include as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The Veteran served on active duty from January 1985 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claim of entitlement to service connection for micropapillary carcinoma of the thyroid, status post hemithyroidectomy, to include as due to exposure to ionizing radiation (hereinafter referred to as "thyroid cancer").  The Board notes that the St. Petersburg, Florida RO has original jurisdiction over the Veteran's claim.

In March 2011, the Veteran testified before the undersigned Veterans Law Judge during a Board video conference hearing.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.


FINDINGS OF FACT

1.  The Veteran's DD Forms 1141 estimated that he had been exposed to a lifetime dose of ionizing radiation of 0.122 roentgen equivalent man (rem).

2.  Guidance using the National Institute for Occupational Safety and Health Interactive Radioepidemiological Program estimates that the likelihood that exposure to ionizing radiation was responsible for the Veteran's thyroid cancer using calculated 99th percentile values places the probability of causation at 2.75 percent. 

3.  The medical evidence reflects that there is no reasonable possibility that the Veteran's thyroid cancer was attributable to this level of exposure to ionizing radiation in active duty service. 

4.  Thyroid cancer was not manifested during the Veteran's active duty service or for many years thereafter, nor is thyroid cancer otherwise related to such service. 
CONCLUSION OF LAW

The Veteran's thyroid cancer was not incurred in or aggravated by the Veteran's active duty service, to include exposure to ionizing radiation, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a letter dated in November 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The November 2008 notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that VA obtained a medical opinion from the Chief Public Health and Environmental Hazards Officer in April 2009, the results of which have been included in the claims file for review.  The medical opinion involved: a review of the claims file, to include the DD Forms 1141, Record of Occupational Exposure to Ionizing Radiation; review of the Interactive Radioepidemiological Program of the National Institute for Occupational Safety and Health; and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the medical opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from the residuals of micropapillary carcinoma of the thyroid, status post hemithyroidectomy, as a result of exposure to ionizing radiation.  Specifically, the Veteran claims that during his first naval cruise aboard the U.S.S. LAFAYETTE, between October 1985 and January 1986, he was required to clean the missile tubes in the submarine.  The Veteran stated that upon completing this assignment, he fell asleep in the missile tube and was exposed to ionizing radiation for up to 10 hours.  The Veteran claims that this prolonged exposure to ionizing radiation is the cause of his thyroid cancer.  See Board Video Conference Hearing Transcript, March 25, 2011, p. 3.

Governing Law and Regulations

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011). 

Claims based upon exposure to ionizing radiation are governed by separate regulations and each provides a separate distinct basis for establishing service connection based on exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 3.311 (2011).

First, there are diseases that are presumptively service-connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a Veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  See 38 C.F.R. § 3.309 (2011).

A disease associated with exposure to radiation listed in 38 C.F.R. § 3.309(d) will be considered to have been incurred in service under the circumstances outlined in that section.  Specifically, if a Veteran, while on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity, then the diseases listed under 38 C.F.R. § 3.309(d) shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied. 

The term "radiation-exposed Veteran" includes a Veteran who while serving on active duty participated in a radiation-risk activity.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.309(d) (2011).  A  "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  A "radiation-risk activity" is defined as on-site participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II, which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  See 38 C.F.R. § 3.309(d)(3)(ii) (2011).

Analysis

Diseases presumptively service-connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) include cancer of the thyroid.  See 38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. § 3.309(d) (2011).  However, the Veteran did not participate in any radiation-risk activity as defined above.  His exposure to radiation consisted of time spent on a nuclear submarine.  Therefore, the Board notes that the Veteran is not a "radiation-exposed Veteran" as defined by 38 C.F.R. § 3.309(d)(3).  As such, service connection cannot be granted on a presumptive basis and the Board must turn to 38 C.F.R. § 3.311. 

Section 3.311 does not provide presumptive service connection for radiogenic diseases, but only outlines a procedure to be followed for adjudication purposes.  To consider service connection under section 3.311, the evidence must show the following: (1) the Veteran was exposed to ionizing radiation in service, (2) he subsequently developed a radiogenic disease, meaning a disease that may be induced by ionizing radiation, and (3) such disease first became manifest within a period specified by the regulations.  See 38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.311(b) (2011).  For thyroid cancer, the disease must have manifested five years or more after exposure.  See 38 C.F.R. § 3.311(b)(5) (2011).  If these three requirements are met, the claim must be referred to the Under Secretary for Benefits for further consideration. 

The Veteran meets all three requirements set forth above.  First, the Veteran served on a nuclear submarine where he was exposed to ionizing radiation.  Second, the list of radiogenic diseases includes cancer of the thyroid.  See 38 C.F.R. § 3.311(b)(2) (2011).  Third, the disease manifested well over five years after exposure.  The Veteran was exposed to radiation from October 1985 to January 1986.  He was diagnosed with thyroid cancer in 2008.  As all three requirements are met, the claim must be reviewed by the Under Secretary for Benefits.  See 38 C.F.R. § 3.311(b)(iii) (2011).

Section 3.311(c) provides that the Under Secretary for Benefits may request an advisory medical opinion from the Under Secretary for Health.  If after such consideration the Under Secretary for Benefits is convinced sound scientific and medical evidence supports the conclusion it is at least as likely as not the Veteran's disease resulted from exposure to radiation in service or if the Under Secretary for Benefits determines there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the Regional Office of jurisdiction in writing.  The Under Secretary for Benefits shall set forth the rationale for this conclusion.  See 38 C.F.R. § 3.311(c)(1) (2011).

If the Under Secretary for Benefits, after considering any opinion of the Under Secretary for Health, is unable to conclude whether it is at least as likely as not, or that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall refer the matter to an outside consultant.  See 38 C.F.R. § 3.311(c)(2) (2011).

"Sound scientific evidence" is defined as observations, findings, or conclusions, which are statistically and epidemiologically valid, are statistically significant, are capable of replication, and withstand peer review.  "Sound medical evidence" is defined as observations, findings, or conclusions which are consistent with current medical knowledge and are so reasonable and logical as to serve as a basis of management of a medical condition.  See 38 C.F.R. § 3.311(c)(3) (2011). 

The Chief Public Health and Environmental Hazards Officer provided the needed medical opinion summarized in an April 2009 Memorandum.  He stated that based on the Veteran's DD Forms 1141, it was estimated that the Veteran was occupationally exposed to a dose of ionizing radiation during military service of 0.122 rem.  The thyroid in general is considered to have a high comparative susceptibility to radiation-induced cancer and the strength of the evidence linking thyroid cancer induction to radiation exposure is very strong.  The Interactive Radioepidemiological Program of the National Institute for Occupational Safety and Health computed a 99th percentile value for the probability of causation of 2.75 percent.  The exposure dose was assumed to have occurred as a single acute dose in the earliest year of exposure (1985).  This assumption would increase the likelihood for causation of cancer in the Interactive Radioepidemiological Program calculation.  The Chief Public Health and Environmental Hazards Officer opined that it was unlikely that the Veteran's thyroid cancer was attributed to occupational exposure to ionizing radiation in service.  See Memorandum from Chief Public Health and Environmental Hazards Officer, April 17, 2009.

The Director of the Compensation and Pension Service submitted subsequent April 2009 correspondence in which he summarized the findings of the Chief Public Health and Environmental Hazards Officer.  He noted that the Veteran was first exposed to ionizing radiation between the ages of 22 and 26.  A September 2008 pathology report yielded a diagnosis of micropapillary carcinoma of the left thyroid and isthmus.  The Veteran was 45 years old at the time of the diagnosis, rendered 18 years after his last exposure to ionizing radiation.  No post-service radiation exposure was indicated and there was no family history of cancer, nor did the record contain evidence of a smoking history.  After reviewing the medical opinion provided by the Chief Public Health and Environmental Hazards Officer and review of the remaining evidence, the Director of the Compensation and Pension Service found that there was no reasonable possibility that the Veteran's thyroid cancer resulted from exposure to radiation in service.  See Correspondence from Director of Compensation and Pension Service, April 24, 2009.
Due to the extremely low probability of causation and the opinions of the Chief Public Health and Environmental Hazards Officer and the Director of the Compensation and Pension Service, the Board finds that the medical evidence reflects no reasonable possibility that the Veteran's thyroid cancer was attributable to this level of exposure to ionizing radiation in service.  Therefore, service connection cannot be granted on the basis of 38 C.F.R. § 3.311 and the Board lastly must turn to direct service connection.  See 38 C.F.R. § 3.303 (2011).

As stated above, under Combee, VA must not only determine whether a Veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  Direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See 38 C.F.R. § 3.303 (2011).

The Veteran's service treatment records make no mention of thyroid problems, and in fact, the Veteran was not diagnosed with thyroid cancer for many years after service.  No medical evidence in the record appears to suggest that the Veteran suffered from thyroid cancer or symptoms of thyroid cancer during service or within one year after service.  Further, the only evidence of record in support of the Veteran's claim consists of his own lay statements.

The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  However, in the present case the Board finds that the Veteran's lay statements are outweighed by the negative service, post-service treatment records (indicating thyroid cancer that was not diagnosed until many years after service), and the lack of positive medical evidence in support of the claim.

The Board acknowledges that the Veteran is certainly competent to give evidence about what he experiences; for example, he is competent to discuss the residuals associated with his thyroid cancer.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

Accordingly, while the Veteran has established that he currently suffers from the residuals of thyroid cancer, the evidence of record does not support a finding that this condition is the result of his time in active duty service, to include exposure to ionizing radiation.  As such, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990). 


ORDER

Entitlement to service connection for micropapillary carcinoma of the thyroid, status post hemithyroidectomy, to include as due to exposure to ionizing radiation, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


